DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
In Claim 1 (line 5), it appears that the phrase “and coupler, first resistor, and SMP” should instead read as --and the coupler, the first resistor, and the SMP-- since the coupler, resistor, and SMP were previously recited.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN204741059U in view of Jun et al. (US 2003/0112089) and Abraham et al. (US 2017/0365574).
	CN204741059U teaches an integrated isolator including: inherently the isolator can be considered high efficiency since the device is for providing acceptable performance for its intended use as an isolator and “high efficiency” is based on one’s perspective; a hollow base (2) having an opening for containing an isolator stack of layers (e.g. 8-18) includes terminal notches (3-5) on peripheral walls; a coupler (7) is connected to one input terminal (5); an isolation load (6); support bases (1) are provided at the bottoms of the notches (i.e. the planar areas at the bottom area of the notches are support bases integrated with the base) (Claim 6); a central conductor (14); the coupler (7) and isolation load (6) are on respective notch base portions; the coupler has a terminal connected to the notch port (5) and the load is connected to notch port (4); a recessed portion in the base to receive the isolation load (e.g. see Figs.  2-3 where load 6 is installed); and the coupler is welded to the base (e.g. see page 3 of the translation).

	Jun et al. teaches an isolator including a coupler at one port including detecting signals (i.e. an external signal monitoring system receives the signal information from the coupler).
	Abraham provides the general teaching of an SMP connector (e.g. 402).
	It would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have the isolation load to have been a resistor, because a resistor is a well-known specific isolation termination load means for an isolator and would have been functionally equivalent to the isolating load to provide the advantageous benefit of dissipating reflections that are circulated to ground through the load.
	Also, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have adhesively stacked the layers of the isolator (i.e. laminating them together) because laminating isolator components is well-known for providing the advantageous benefit of securely a reliably holding the circulator elements together so it could continue to function properly.
Additionally, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have an SMP connector such as taught by 
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have a port of the coupler be connected to an external monitoring device such as taught by Jun, because it would have provided the advantageous benefit of monitoring the state of the isolator and reflections as it is functioning such as generally taught by Jun (e.g. see [0039]).
Furthermore, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have the terminal (3) be the input and terminal (5) be the output or vice versa because it is well-known that isolators are uni-directional devices but the direction of the signal depends on the magnet bias and it is further well-known that the magnet can be reversed such that the bias causes signal to flow in the opposite direction (i.e. from clockwise to counterclockwise or vice versa), thus suggesting the obviousness of the changing the input and output terminal designations.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator load/resistor mounting recessed area to have instead included locating blocks, because locating blocks would have been a mere substitution of a well-known art-recognized alternative to the recessed area for providing the same function of 
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have the coupler substrate be ceramic, because ceramic is a well-known specific functionally equivalent coupler substrate mounting material where CN204741059U is silent as to the coupler substrate material and one must look to what is known in the art for a specific insulating material to form the coupler device.
Additionally, it would have been considered obvious to one of ordinary skill in the art to have modified the CN204741059U isolator to have the SMP welded to the base, because welding connectors is well-known in the art to provide the advantageous benefit of a ground continuity between the connector and housing/base and to securely fasten the connector to the signal device.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN204741059U in view of Jun et al. (US 2003/0112089) and Abraham et al. (US 2017/0365574) as applied to claim 1 above, and further in view of Volobouev et al. (US 2017/0133735).
The combination of CN204741059U/Jun/ Abraham teaches an isolator as described above. CN204741059U further teaches that the isolator layers include a first strontium/calcium layer (18), a uniform magnetic sheet (17), a first locating dielectric ring (16) for fitting a ferrite (15), a second locating dielectric ring (12) for fitting a ferrite (13) (Claim 8), a sheet (9) has tabs that protrude into the notches thus inherently providing anti-rotation in the same structural manner as the present invention, a second strontium/calcium layer (10), a cover plate (8) and the central conductor (14) is clamped in between the ferrites.
nd magnet, temperature compensation sheet and cover sequence (Claim 7) , that the cover plate is in threaded connection with the base (Claim 9) and the threaded part is on the external peripheral wall of the cover to match internal threads of the base and a rotation hole used for rotating the cover plate in the cover (Claim 10).
Volobouev (e.g. Fig. 9) teaches an isolator including; the sequence of magnet (1023), heat resistant layer (107) (i.e. temperature compensation layer), anti-rotation layer (106) (see [0055]), and cover.
It would have been considered obvious to one of ordinary skill in the art to have modified the combination CN204741059U/Jun/Abraham device to have the strontium/calcium layers to be magnets, especially since CN204741059U is silent as to the magnet biasing properties and strontium/calcium materials such as in CN204741059U are common magnet materials and the CN204741059U must have some magnets to provide the necessary magnetic bias for the device to function as an isolator to control the nonreciprocal nature of the device as is well-known in the art.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the device to have the magnetic layers and anti-rotation layer be iron, especially since iron is a well-known specific magnetic material for providing layers in a nonreciprocal/isolator device providing the advantageous benefit of allowing the permanent magnets to effectively bias the ferrite stack. Furthermore, it would have been considered obvious to have included a nd dielectric ring and including the temperature compensation layer (heat resistant layer) of Volobouev, the structure would result in the same sequence as recited in Claim 7 and would have been a mere rearrangement of the parts not affecting the functionality of the device.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the cover to have threads on the cover outer peripheral wall and the base have matching threads on the inner wall, especially since CN204741059U teaches screwing the cover into the base (e.g. see page 3 of translation) but is silent as to the screw threads, thus one of ordinary skill would look to the teaching of screwing as implying well-known screw threads and thus threads on the outer peripheral wall of the cover and inner wall of the base would have been obvious to provide the necessary well-known means for screwing the cover into the base securely.
Also, in CN204741059U the cover shows holes in the top in the same manner as the presently claimed invention thus obviously the holes can be considered rotation holes since the cover/top would rotate when it is being screwed into the base, and the limitation of the use of .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843